Citation Nr: 9913869	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from July 1952 to April 1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in December 1996 which denied the claimed benefits.  

At the veteran's request, a personal hearing was scheduled at 
the RO before a Member of the Board in April 1997.  However, 
the day of the hearing the veteran contacted his 
representative to cancel the hearing.  He has not submitted a 
motion showing good cause for the cancellation and has not 
requested that another hearing be scheduled.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2. The veteran's service connected disabilities do not 
prevent him from securing and following gainful employment.  


CONCLUSION OF LAW

The veteran does not meet the requirements for a total 
disability rating based on individual unemployability due to 
service connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran sustained 
shell fragment wounds to the sacral area, posterior right 
thigh, and dorsum of the left hand.  In addition, he 
underwent an exploratory laparotomy as a result of the 
injury, with a temporary colostomy.  There was no artery or 
nerve involvement noted in any of the wounds.  The colostomy 
was closed during service.  The left hand wound was noted to 
have resulted in no impairment of function of the hand.  
Although no separation examination report is of record, a 
physical therapy report dated in April 1954 indicates that 
the veteran had shown a "good increase" in muscle strength 
in his right hip and knee.  A note in March 1954 states that 
he still had slight pain in his posterior right thigh.  

A rating decision in July 1954 granted service connection for 
residuals of a shell fragment wound involving Muscle Groups 
XIII and XVII with skin graft, with a 50 percent evaluation; 
peritoneal adhesions with residuals of a colostomy, rated 
10 percent disabling; and residuals of a shell fragment wound 
of the left hand and right buttock, evaluated noncompensably 
disabling.  Those ratings have remained in effect since that 
time.  

There are no medical records of any subsequent treatment or 
evaluation concerning any disorder until the 1990s.  

VA inpatient and outpatient treatment records dated from 
February 1993 reflect treatment or evaluation for a number of 
ailments, primarily for residuals of a stroke that the 
veteran sustained in 1993, meningitis, arteriosclerotic heart 
disease, degenerative joint disease, gastroesophageal reflux 
disease, hiatal hernia, leukopenia, and dizziness.  Those 
records show that he has used a cane for walking since his 
stroke in 1993 and has even fallen occasionally due to 
weakness, paresis, and hyperesthesias in his legs as a result 
of the stroke.  One report indicates that the veteran's 
report of leg pain had improved after injections of vitamin 
B12.  Another report states that he was confined to a chair 
because of his stroke.  No examiner attributed the veteran's 
weakness, pain, or paresthesia in his legs to any of his 
service-connected disabilities.  In May 1996, the veteran 
complained of chronic low back pain; no pertinent abnormal 
clinical findings or diagnosis was noted.  

The veteran has indicated that he completed high school.  In 
addition, he completed a Farm Training School offered by the 
United States Department of Agriculture in 1958.  He worked 
as a self-employed cattle farmer "to enhance my income" 
after service until 1990.  In a statement received in October 
1996, he added that "the beef cattle market is in a 
depression of at least three years.  It is becoming difficult 
for me to supplement my income in this way."  

Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Those regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  The requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities; provided that if there is only one disability, 
this disability shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.15, 4.16.  
Obviously, in determining whether an individual is 
unemployable by reason of service connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age, 
however, may not be considered a factor.  38 C.F.R. § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.  

The Board notes that the compensable ratings for the 
veteran's service-connected disabilities-50 percent for 
residuals of a sacral shell fragment wound injury and 
10 percent for peritoneal adhesions and residuals of a 
colostomy-are protected at those levels, inasmuch as they 
have been in effect for almost 45 years.  38 C.F.R. 
§ 3.951(b) (1998).  

Initially, the Board finds that the veteran does not meet the 
percentage requirement of 38 C.F.R. § 4.16(a) in qualifying 
for a total disability rating.  Although he has one service-
connected disability for which a 50 percent evaluation is in 
effect, the combined rating for his service-connected 
disabilities is only 60 percent.  Nevertheless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration (38 C.F.R. § 3.321) all cases of 
veterans who are unemployable by reason of service connected 
disabilities, but who fail to meet the percentage standards 
set forth above.  38 C.F.R. § 4.16(b).  In this case, 
however, the Board finds that the evidence set forth below 
does not show that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities under 38 C.F.R. § 4.16(b).  

There is no evidence whatsoever, and the veteran does not 
even contend, that his service-connected left hand disability 
has ever caused him any functional impairment.  In addition, 
although the record contains reports in recent years of 
chronic low back pain, as well as weakness, pain, and 
paresthesias in his legs, there is no medical evidence that 
those complaints resulted from the veteran's service-
connected disabilities.  Moreover, notations by examiners 
indicate that those complaints have been related either to 
degenerative joint disease or to residuals of his 1993 
stroke, neither of which disability is service-connected.  
While there is no recent medical opinion regarding the 
employability of the veteran, it is clear from the medical 
evidence that he currently has significant disability due 
primarily to residuals of his stroke and that any inability 
to work is due at least in large part to those residuals; it 
is the residuals of the stroke that require him to use a cane 
or that have relegated him to a chair.  The medical record in 
recent years is devoid of references to any of the veteran's 
service-connected disabilities as being the cause of any of 
his complaints or the noted abnormal clinical findings.  

While the veteran's lack of higher education and limited work 
experience might impact his ability to obtain and retain 
substantially gainful employment if he were severely disabled 
due to his service-connected disabilities, there simply is no 
medical evidence that those disabilities have caused him any 
significant impairment in many years.  He has presented no 
credible supporting evidence showing that his service-
connected disabilities have required excessive absences from 
work or hospitalization or that they, by themselves, would 
preclude him from seeking employment in areas other than 
farming, if indeed he cannot perform farming duties due those 
disabilities.  

After a review of the entire record, it is clear that there 
has been no evidence submitted to support the position that 
the veteran is unable to obtain a suitable form of gainful 
employment as a result of his service-connected disabilities 
or that he is unable to perform duties consistent with the 
activities normally associated with such employment on 
account of those disabilities.  The preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

